Name: Commission Regulation (EC) No 807/1999 of 16 April 1999 providing for transitional measures for the financing of inspections and controls in accordance with Directive 85/73/EEC following the introduction of the euro
 Type: Regulation
 Subject Matter: monetary relations;  monetary economics;  agricultural policy;  European construction;  health
 Date Published: nan

 EN Official Journal of the European Communities 17. 4. 1999L 102/68 COMMISSION REGULATION (EC) No 807/1999 of 16 April 1999 providing for transitional measures for the financing of inspections and controls in accordance with Directive 85/73/EEC following the introduction of the euro THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrange- ments for the euro (1), and in particular Article 10 thereof, Whereas Article 7 of Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls covered by Directives 89/662/EEC, 90/ 425/EEC, 90/675/EEC and 91/496/EEC (2), as last amended by Directive 97/79/EC (3), stipulates that the rates to be used for the conversion into national curren- cies of the amounts in ecus provided for in that Directive are to be those published on the first working day of September each year in the C' series of the Official Journal of the European Communities and that those rates are to apply from 1 January of the following year; Whereas Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (4) provides that as from 1 January 1999 the currency of the Member States participating in economic and monetary union is the euro; whereas the conversion rates between the euro and the currencies of the Member States adopting the euro are fixed in Council Regulation (EC) No 2866/98 (5); Whereas, in accordance with Article 2 of Regulation (EC) No 2799/98, prices and amounts fixed in legal instru- ments relating to the common agricultural policy are to be expressed in euro; whereas such prices and amounts are granted or collected in euro in the participating Member States; whereas they are to be converted into the national currencies of the other Member States by means of the relevant exchange rates and granted or collected in their national currencies; Whereas the provisions of Article 7 of Directive 85/ 73/EEC will not be in line with Regulations (EC) No 974/98 and No 2799/98 at least for a transitional period corresponding to 1999; whereas provision must be made for a derogation from those Regulations with a view to a smooth changeover; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veter- inary Committee, HAS ADOPTED THIS REGULATION: Article 1 1. In the Member States which have adopted the single currency, notwithstanding Article 7 of Directive 85/ 73/EEC, the amounts in euro provided for in that Directive shall be converted into national currency using the exchange rates fixed irrevocably in Regulation (EC) No 2866/98. 2. In the Member States which have not adopted the single currency, notwithstanding Article 2(2) of Regula- tion (EC) No 2799/98, the amounts in euro provided for in Directive 85/73/EEC and applied during 1999 shall be converted into national currency using the rates published in the C' series of the Official Journal of the first working day of September 1998. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. However, at the request of the party concerned, the provisions covered by the derogation provided for in Article 1(1) shall apply to all transactions carried out in the period between the date of entry into application and the date of entry into force of this Regulation. (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 32, 5.2.1985, p. 14. (3) OJ L 24, 30.1.1998, p. 31. (4) OJ L 139, 11.5.1998, p. 1. (5) OJ L 359, 31.12.1998, p. 1. EN Official Journal of the European Communities17. 4. 1999 L 102/69 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1999. For the Commission Franz FISCHLER Member of the Commission